SLOAN, J.,
dissenting.
■.If, as the majority assume, the evidence of decedent’s driving from Portland to Warrenton was relevant and admissible, then it was for the jury to decide in what degree decedent Beal’s ineptitude as a driver was responsible for the aceident. That evidence suggests that Beal was a recldess driver whenever he 'was at the wheel. The majority rely on this evidence to.find plaintiff guilty of contributory negligence but it is ignored on the basic issue of gross negligence.
*191It appears to me that it was also jury work to decide if plaintiff was justified in accepting Beal’s promise to drive carefully on the way home. The test the jury must apply is what would a reasonably prudent man have done in these circumstances? In this case the answer to the question was doubtful enough to have permitted a jury answer.
The judgment should be affirmed.